COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-208-
CV



IN RE JUDITH FARMER 							RELATORS

AND LORI JACKSON	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relators' petition for writ of mandamus.  
Relators complain about the trial court's April 1, 2004 order.  The order states that relators shall submit their claims to arbitration, and orders that relators' “claims and causes of action against Defendants are hereby dismissed in their entirety  without prejudice.”  The trial court has notified this court that there are no pending counterclaims or cross-claims.  Therefore, because the trial court's order expressly disposed of all parties and claims, the order is final and appealable.  
See Lehmann v. Har-Con Corp
. 39 S.W.3d 191, 205 (Tex. 2001).  Thus, because relators have an adequate remedy at law, they are not entitled to mandamus relief.  
See Walker v. Packer
, 827 S.W.2d 833, 839 (Tex. 1992) (orig proceeding).

  Accordingly, relators' petition for writ of mandamus is denied.
  
Relators shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL B
:  HOLMAN, DAUPHINOT, and GARDNER, JJ.



DELIVERED July 14, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.